Digitally signed by
                                                                             Reporter of Decisions
                           Illinois Official Reports                         Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2018.01.03
                                                                             14:03:45 -06'00'




                  In re Marriage of Campbell, 2017 IL App (2d) 170171



Appellate Court       In re MARRIAGE OF PAMELA CAMPBELL, Petitioner-Appellant,
Caption               and DONALD F. CAMPBELL, Deceased, Respondent (Janet
                      Campbell, Beneficiary-Appellee).



District & No.        Second District
                      Docket No. 2-17-0171



Filed                 October 27, 2017



Decision Under        Appeal from the Circuit Court of Du Page County, No. 07-D-114; the
Review                Hon. Robert E. Douglas, Judge, presiding.



Judgment              Reversed and remanded.


Counsel on            Colette Luchetta-Stendel, of Lombard, for appellant.
Appeal
                      Jessica S. Naples, of Davi Law Group, LLC, of Wheaton, for appellee.



Panel                 JUSTICE McLAREN delivered the judgment of the court, with
                      opinion.
                      Justices Burke and Schostok concurred in the judgment and opinion.
                                              OPINION

¶1       Petitioner, Pamela Campbell, placed a lien for unpaid child support on property that was
     held in trust for the benefit of her ex-husband, Donald. After Donald’s death, the subsequent
     beneficiary of the trust, Donald’s mother, Janet Campbell, successfully moved to have the trial
     court release the lien. Pamela now appeals from the trial court’s order granting the release of
     the lien. We reverse and remand for further proceedings.

¶2                                         I. BACKGROUND
¶3       The marriage of Donald and Pamela Campbell was dissolved in 2009. Donald and Pamela
     were awarded joint custody of their three daughters, with residential custody awarded to
     Pamela. Pursuant to the judgment of dissolution, Donald was ordered to pay unallocated child
     support and maintenance to Pamela. In addition, Donald was to reimburse Pamela for the cost
     of medical insurance, which she maintained through her employment, and provide proof of life
     insurance with the children named as beneficiaries.
¶4       In April 2011, the trial court ordered the cessation of the unallocated child support and
     maintenance, pursuant to the judgment of dissolution. Donald was to pay child support for
     their youngest child only, in an amount to be determined at a future hearing. In addition, the
     reimbursement for medical insurance was to be resolved at that future date. Evidence of the
     required life insurance was provided.
¶5       In June 2011, the trial court set the child support obligation at $1012 per month, retroactive
     to April 1. However, the issue of reimbursement for medical insurance premiums was reserved
     for a future date.
¶6       In April 2012, Pamela petitioned the trial court for a rule to show cause. Donald was
     ordered to explain his failure to provide proof of life insurance annually and to pay child
     support. The trial court found Donald in contempt for failing to provide proof of life insurance
     to Pamela. Donald was given the opportunity to purge the contempt by bringing proof of
     insurance to court on May 23. However, on May 12, Pamela filed another petition for a rule to
     show cause, alleging that Donald had failed to (1) pay child support in the amount of
     $15,005.42, (2) pay medical insurance premiums of $6960, (3) release some funds to help with
     college tuition, and (4) divide certain marital assets. Donald failed to appear at the next court
     date, and a writ of body attachment was issued.
¶7       Pamela then sought a temporary restraining order restraining Donald from withdrawing
     funds from his retirement account. She also sought payment of more than $17,000 in past-due
     child support and the release of an investment account to pay for college expenses. Donald
     appeared in court, and the matter was set for hearing on July 20, 2012. After that hearing,
     Donald was purged of the contempt regarding life insurance coverage. He was also ordered to
     cash out certain life insurance policies for payment of college expenses, to direct that certain
     investments be rolled over into Pamela’s account, pursuant to the marital settlement
     agreement, and to make reasonable efforts to find employment or pursue Social Security
     benefits for his mental illness. The court found that Donald owed $15,005.42 in past-due child
     support.
¶8       In the meantime, Pamela recorded a lien on Donald’s home at 1032 W. 32nd Street in
     Chicago (the property) in the amount of $24,530 as of June 26, 2012, for unpaid child support


                                                 -2-
       and medical insurance. The amount would increase by $1265 per month. The property had
       been awarded to Donald in the judgment of dissolution and was the res of a Chicago Land
       Trust Company land trust. Pamela certified that she mailed a copy of the lien claim to Donald
       by certified mail, return receipt requested, on June 26.1
¶9          Donald died in July 2013. On November 7, 2016, Janet, as executor of his estate, filed an
       emergency motion to release Pamela’s lien. Janet alleged that, in attempting to sell the
       property, she discovered Pamela’s lien, which prevented the sale to a bona fide purchaser who
       was ready and able to buy the property. According to Janet, there was no court order finding an
       arrearage against Donald of $24,530, as the lien claimed; the court had found an arrearage of
       only $15,005.42 and had never entered a judgment setting an arrearage amount for Pamela to
       record against the property. In addition, there was no court order under which Donald was
       required to contribute to medical insurance premiums. Finally, Donald had made payments
       toward his arrearage, and a review of the child support account maintained by the Du Page
       County circuit court clerk for this case provided that Donald had no child support arrearage.
       Thus, Janet sought an order requiring Pamela to execute a release of the lien or entering a
       judicial release of the lien. Per the notice of motion, the case was set for November 10.
¶ 10        Pamela failed to appear on November 10. The trial court found that there was nothing in
       the court file or record indicating an arrearage of $24,530; “at best,” the court file showed an
       arrearage of $15,005.42 as of July 20, 2012. In addition, a certified child support account
       summary from the office of the circuit court clerk showed a zero balance owed. Therefore, the
       trial court granted the emergency motion. One week later, on Pamela’s motion, the default
       order of November 10 was vacated; Pamela was given one week to respond to the emergency
       motion, and the case was set for hearing.
¶ 11        Janet filed a petition to join her as a necessary party and for leave to file an appearance,
       which the trial court granted on January 27, 2017. The trial court also ordered Janet to file any
       responsive pleadings by January 31 and set the case for hearing on February 3.
¶ 12        On February 2, Janet filed an amended motion to release the lien. Among other arguments,
       this amended motion raised for the first time the argument that, during his lifetime, Donald
       possessed only a beneficial interest in the property, which was considered personal property,
       not real property. The lien against the property was thus improper. The proper method to
       perfect a lien on intangible personal property was via a citation to discover assets. The motion
       also argued that, if the lien was properly perfected, Pamela would be entitled to, at most,
       $22,625.59.
¶ 13        After hearing argument, the trial court granted Janet’s amended motion and released the
       lien. The court stated that, upon Donald’s nonpayment of child support, judgments became due
       to Pamela in the amount of $1012 for each month that payment was not made. Each of those
       judgments created, by operation of law, a lien against Donald’s property, whether real or
       personal. However, Donald owned a beneficial interest in the property, which was held in trust.
       Although the lien existed, the “mere filing of a notice of lien against the property did not
       perfect the lien,” pursuant to section 2-1402 of the Code of Civil Procedure (Code) (735 ILCS
       5/2-1402 (West 2016)). According to the court, Pamela “had the opportunity to come before

          1
            In October 2012, the Illinois Department of Healthcare and Family Services (Department) placed
       a lien on the same property, alleging past-due support of $12,644.94 as of September 30. The
       Department subsequently recorded a release of lien in September 2016.

                                                    -3-
       the Court, memorandize the judgments which she had and then file a citation to discover assets
       as required by 1402, and ask the Court to apply a lien to the beneficial interest in the land trust.
       That was not done.” The court found that, as Donald was now deceased, “the provisions for
       transfer set up to successor beneficiaries kicked in and they are now the beneficial owners of
       the property.” Even though it found that the lien “was not properly placed,” the court did
       question whether Janet, as the beneficial owner of the property, had standing to ask for the
       removal of the lien. The court asked Janet’s counsel who had the direction of the trust; when
       informed that counsel believed that the beneficiary held the power of direction, the court
       released the lien.
¶ 14       Pamela’s counsel complained that she had not been given adequate time to respond to
       Janet’s amended motion, as Janet had filed it only the day before. When told by the court that
       she had been given the opportunity to argue, counsel responded, “You had argument, you gave
       me 45 minutes to research and no time to write a response.” The bailiff then ended the
       colloquy.
¶ 15       Pamela immediately filed a motion to reconsider, arguing that she had not been given an
       appropriate opportunity to review and respond to Janet’s amended motion. Janet moved to
       strike and dismiss the motion. Pamela then filed an amended motion to reconsider, raising
       additional arguments. Janet then filed an amended, “emergency” motion to strike and dismiss.
       Following a hearing, the court granted Janet’s amended motion to strike but required Janet to
       place in escrow the sum of $24,530 to be held for 30 days or until an appeal, if filed, was
       resolved. This appeal followed.

¶ 16                                             II. ANALYSIS
¶ 17       Pamela contends that the trial court erred when it held that she failed to properly perfect her
       lien for past-due child support. The facts here are not in dispute, making this a question of law;
       as such, we review this question de novo. See In re Marriage of Thompson, 357 Ill. App. 3d
       854, 857 (2005).
¶ 18       Section 505(d) of the Illinois Marriage and Dissolution of Marriage Act (Dissolution Act)
       (750 ILCS 5/505(d) (West 2016)) provides:
                    “(d) Any new or existing support order entered by the court under this Section shall
                be deemed to be a series of judgments against the person obligated to pay support
                thereunder, each such judgment to be in the amount of each payment or installment of
                support and each such judgment to be deemed entered as of the date the corresponding
                payment or installment becomes due under the terms of the support order. Each such
                judgment shall have the full force, effect and attributes of any other judgment of this
                State, including the ability to be enforced. Notwithstanding any other State or local law
                to the contrary, a lien arises by operation of law against the real and personal property
                of the noncustodial parent for each installment of overdue support owed by the
                noncustodial parent.”
¶ 19       The trial court acknowledged that, as a result of Donald’s nonpayment of child support,
       judgments for missed support payments became due to Pamela and that each of those
       judgments created, by operation of law, a lien against Donald’s property, whether real or
       personal. However, the court concluded that the “mere filing of a notice of lien against the
       property did not perfect the lien,” pursuant to section 2-1402 of the Code (735 ILCS 5/2-1402
       (West 2016)).

                                                    -4-
¶ 20       Section 2-1402 of the Code provides for supplementary proceedings, initiated by a citation
       to discover assets, as a mechanism by which a judgment creditor can discover the assets of a
       judgment debtor or third party and apply those assets to satisfy the judgment. Schak v. Blom,
       334 Ill. App. 3d 129, 132-33 (2002). In general, when the judgment debtor has an interest in a
       land trust, a citation to discover assets, validly served on both the judgment debtor and the
       trustee of the land trust, creates a lien on the debtor’s interest. Id. at 133.
¶ 21       We first note that the parties disagree as to the nature of Donald’s interest in the property.
       While acknowledging that a judgment lien was created by operation of law, Janet argues that
       Pamela could not properly attach her lien to the property. According to Janet, the property is
       the res of a land trust; when Pamela recorded her lien, Donald was only the holder of the trust,
       thus possessing only a beneficial interest in the property, which is considered an interest in
       personal property. See First Federal Savings & Loan Ass’n of Chicago v. Pogue, 72 Ill. App.
       3d 54, 56 (1979) (“A beneficial interest in an Illinois land trust is an interest in personal
       property and not a direct interest in the real estate res of the trust.”). Although a judgment
       becomes a lien on real estate when evidence of the judgment is recorded in the county in which
       the real estate is located, registration of a judgment against the beneficiary of a land trust in the
       county where the trust real estate is situated does not impress the real estate with a judgment
       lien. Id. According to Janet, the only way to attach a lien against personal property is to serve a
       citation to discover assets, pursuant to section 2-1402(k-10) of the Code (735 ILCS
       5/2-1402(k-10) (West 2016)), on both the debtor and the trustee of the land trust.
¶ 22       Pamela argues that, as sole beneficiary of the land trust, Donald “owned” the property.
       According to Pamela, although a beneficiary’s interest in a trust is said to be personal property
       and not a direct interest in the real estate res of the trust, every attribute of real property
       ownership, except title, is retained by the beneficiary. She also asserts that courts have
       recognized that the beneficiary is the owner of, and has an interest in, the real estate res of the
       trust for some purposes. See IMM Acceptance Corp. v. First National Bank & Trust Co. of
       Evanston, 148 Ill. App. 3d 949, 954-55 (1986); see also People v. Chicago Title & Trust Co.,
       75 Ill. 2d 479, 488 (1979). Thus, to the extent that any lien against the property was required to
       be perfected, she was not required to serve a citation to discover assets, as required by section
       2-1402(k-10) of the Code, but needed only to file the lien with the county and send notice to
       Donald, as she did.
¶ 23       We agree with Pamela that, “for some purposes,” courts have found that a beneficiary of a
       land trust is the owner of, and has an interest in, the real estate res. See IMM Acceptance Corp.,
       148 Ill. App. 3d 949 (holding that the transfer of a beneficial interest in a land trust is subject to
       the statute of frauds); see also Chicago Title & Trust Co., 75 Ill. 2d 479 (beneficiary of a land
       trust is the “owner” of the real estate for purposes of real estate taxation); Department of
       Conservation v. Franzen, 43 Ill. App. 3d 374 (1976) (beneficiary of a land trust had an
       “interest in property” for purposes of filing a cross-petition in an eminent domain proceeding).
       However, not all circumstances have been amenable to such a conclusion. See Bennett v.
       Chicago Title & Trust Co., 404 Ill. App. 3d 1088 (2010) (declining to find a beneficiary’s
       interest in real estate for purposes of terminating a custodianship); In re Estate of Crooks, 266




                                                     -5-
       Ill. App. 3d 715 (1994) (rejecting the argument that a quitclaim deed could convey a beneficial
       interest).2
¶ 24        In any event, we need not decide the nature of Donald’s interest in the property for
       purposes of the attachment of the lien. Section 505(d) of the Dissolution Act provides that,
       “[n]otwithstanding any other State or local law to the contrary, a lien arises by operation of law
       against the real and personal property of the noncustodial parent for each installment of
       overdue support owed by the noncustodial parent.” (Emphasis added.) 750 ILCS 5/505(d)
       (West 2016). Thus, the nature of Donald’s property interest is irrelevant; the lien arose against
       all of Donald’s property, no matter how it is characterized. Indeed, at oral argument, Janet
       conceded that Pamela had a judgment and a lien on the “personal end” of the trust and that the
       trustee was put on constructive notice of the lien by the filing of the lien.
¶ 25        The question remains, however, whether the lien was “perfected.” The trial court
       concluded that the “mere filing of a notice of lien against the property did not perfect the lien,”
       pursuant to section 2-1402 of the Code. Janet argues that the only way to perfect a lien against
       an interest in a land trust is to serve a citation to discover assets, pursuant to section
       2-1402(k-10) of the Code (735 ILCS 5/2-1402(k-10) (West 2016)), on both the debtor and the
       trustee of the land trust. See, e.g., Rodriguez v. Citibank, F.S.B. (In re Nowicki), 202 B.R. 729,
       737 (Bankr. N.D. Ill. 1996) (“Thus, under 740 ILCS 160/8, the judgment creditor may follow
       the citation procedure set out in 735 ILCS 5/2-1402 to perfect a lien in intangible, personal
       property, i.e. the beneficial interest in a land trust, even though[ ] the debtor could not do so.”).
¶ 26        However, the citation serves to create the lien on personal property: “The judgment or
       balance due on the judgment becomes a lien when a citation is served in accordance with
       subsection (a) of this Section.” (Emphasis added.) 735 ILCS 5/2-1402(m) (West 2016). In this
       case, a citation to discover assets would be redundant, as the lien had already been created by
       operation of law pursuant to section 505(d) of the Dissolution Act. Further, this lien was
       created “[n]otwithstanding any other State or local law to the contrary.” 750 ILCS 5/505(d)
       (West 2016). Thus, no further action, including notification of a third party (such as the
       trustee), was required in order to impose this lien on Donald’s personal and real property. No
       such third-party notification is contemplated by section 505(d) of the Dissolution Act, and we
       will not read such a requirement into it.
¶ 27        Recording a lien in the chain of title gives a trustee or any potential purchaser or creditor
       notice of the existence of the lien. See Skidmore, Owings & Merrill v. Pathway Financial, 173
       Ill. App. 3d 512, 515-16 (1988). Recording the lien is important in determining the priority of
       multiple liens on a piece of property. Id. at 514 (“The underlying principle regarding priority of
       mortgage liens is that the first party to give notice of its lien on real property has the senior lien.
       Thus, where any party has actual or constructive notice of a prior lien, it will ordinarily take
       subject to that lien.”). It is also important if the lienholder attempts to foreclose on the property
       or levy and execute on the underlying judgment. In such circumstances, notice to the trustee is
       necessary. However, such was not the case here. Pamela did not in any way attempt to obtain
       the property or liquidate it in order to satisfy the lien. Janet attempted to sell the property, and it

           2
            We also note that, when asked by the trial court who had the direction of the trust, Janet’s
       counsel stated that the beneficiary held the power of direction. The trial court then released the lien.
       This seems contradictory; power of direction would seem to demonstrate ownership such that service
       on the trustee would be unnecessary.

                                                      -6-
       was then that Janet, the trustee, and the potential purchaser became aware of the recorded lien.
       No other liens were involved. Janet fails to explain why giving notice to the trustee at the time
       of recording the lien was required for perfecting the lien in this situation. In any event, Janet
       acknowledged at oral argument that there was a recording and that the trustee was put on
       constructive notice of the lien. Thus, the argument is moot.
¶ 28       At oral argument, Janet also contended that any interest that Donald had in the property
       was extinguished when he died, as Donald’s interest was in personal property. We note that
       Janet did not raise this contention in her appellate brief. Points not argued in a brief are
       forfeited and cannot be raised at oral argument. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016)
       (applied to appellees’ briefs through Illinois Supreme Court Rule 341(i) (eff. Jan. 1, 2016));
       see also Vancura v. Katris, 238 Ill. 2d 352, 372 (2010). This contention is forfeited. We further
       note that section 20-19 of the Probate Act of 1975 provides in part that, in general, when any
       beneficial interest under a trust of real estate that is subject to an encumbrance passes by the
       terms of a trust agreement, the beneficiary to whom the beneficial interest passes takes it
       subject to the encumbrance. See 755 ILCS 5/20-19 (West 2016). Although this is not a probate
       situation, the continued vitality of Pamela’s lien on the property after Donald’s death is
       manifest. Even if this contention were not forfeited, we would find it meritless.
¶ 29       Pamela placed a valid lien on Donald’s property and notified Donald about the lien. This
       lien was still valid when Janet attempted to sell the property. The trial court erred in granting
       Janet’s amended motion to release the lien, and we reverse that judgment. As Janet’s amended
       motion also contested the amount to which Pamela would be entitled if the lien were found to
       be valid, we must remand the cause for such a determination.

¶ 30                                      III. CONCLUSION
¶ 31      For these reasons, the judgment of the circuit court of Du Page County is reversed, and the
       cause is remanded for further proceedings.

¶ 32      Reversed and remanded.




                                                   -7-